EXHIBIT NO. 10.99

Excerpt from Air Lease Corporation’s Proxy Statement for its 2017 Annual Meeting
of Stockholders held on May 3, 2017 describing its arrangements for directors’
fees for non-employee directors

Director Compensation

--------------------------------------------------------------------------------

Our Board of Directors sets non-employee director compensation based on
recommendations from the compensation committee. Directors who also serve as
employees to the Company (currently Messrs. Udvar-Házy and Plueger) do not
receive separate compensation for their service on our Board of Directors. The
compensation committee reviews, at least annually, the compensation (both cash
and equity based award compensation) of non-employee directors for service on
the Board and its committees. The compensation committee’s independent
compensation consultant assists in this review, including obtaining market
information and designing various aspects of our compensation program for the
directors. After its review the compensation committee recommends any changes to
the Board for approval.

Annual Retainer Fees and Other Cash Fees

Retainers under our non-employee compensation program for 2016 were as follows:

 

 

 quarterly)

 

Cash Compensation

 

Annual Compensation

(paid quarterly)

Annual Board Retainer

 

$80,000 

Committee Chair Retainer

 

 

    Audit

 

$20,000 

    Compensation

 

$10,000 

    Nominating and Corporate Governance

 

$10,000 

Committee Member Retainer

 

 

    Audit

 

$15,000 

    Compensation

 

$10,000 

    Nominating and Corporate Governance

 

$10,000 

Lead Director Retainer

 

$50,000 

 

 

Based on the compensation committee’s 2016 review of Board compensation, with
input from the compensation committee’s independent compensation consultant, and
the compensation committee’s recommendations to the Board, the Board approved
the payment of conditional meeting fees in the event that in the future there
are periods of unexpected and increased participation required by the
non-employee directors, and a per diem fee in certain circumstances, as
described below.

Effective January 1, 2017, a non-employee director will receive a meeting fee of
$1,500 per meeting (i) if he or she attends a number of Board meetings in excess
of the number of scheduled meetings plus two additional Board meetings during
the applicable calendar year or (ii) if he or she attends during the
applicable year a number of meetings of a committee on which he or she serves,
in excess of the number of scheduled meetings plus two additional meetings of
that committee for that year.

Because the above change was adopted in November 2016, if during the remainder
of 2016, the Board of Directors or the compensation committee had held any
additional meetings or if either of the audit committee or nominating and
corporate governance committee had held three or more additional meetings, each
non-employee director of the Board or member of such committees would have
received $1,500 per meeting for attending any of these additional meetings. No
fees for attending additional meetings were paid in 2016.

In addition, effective January 1, 2017 non-employee directors may be paid a per
diem fee of $2,500 for non-ordinary course Board or committee activity
(excluding any educational events) subject to the approval of the Board, the
Chairman of the Board or the Lead Director of the Board.





--------------------------------------------------------------------------------

 



As a matter of policy each director could elect to have his or her retainer paid
in cash or shares of our Class A Common Stock, or a combination thereof.

Equity Awards

Each non-employee director who joins our Board of Directors receives an initial
grant of restricted stock units (“RSUs”) to be settled in shares of our Class A
Common Stock (“Initial Director Grant”) with an aggregate value of $180,000.
Thereafter, each year our non-employee directors receive an annual RSU award to
be settled in shares of Class A Common Stock (the “Annual Director Grant”) with
an aggregate value of $120,000.

The value of all grants of RSUs is based on the closing price of our Class A
Common Stock on the date of grant. All RSUs awarded to our non-employee
directors vest in full on the first anniversary of the grant date, and if the
Board of Directors service of such a director terminates for any reason, other
than following a change in control, the RSUs will vest on a daily prorated basis
according to the number of days between the grant date and the termination of
service, divided by 365. If the service terminates following a change in
control, the RSUs will vest in full. The Initial Director Grants and the Annual
Director Grants are made pursuant to the Air Lease Corporation 2014 Equity
Incentive Plan or any successor plan.

Since January 1, 2015, each director may annually elect to defer the receipt of
his or her Annual Director Grant shares beyond the one year vesting period.
Directors may elect to defer his or her shares until separation from service or
alternatively, may elect a deferral period of five years or ten years from the
date of grant, provided that shares will be distributed upon a separation from
service, a change of control or at death, if earlier than the elected deferral
date. Deferred restricted stock units receive dividend equivalents which are
reinvested in additional restricted stock units based on the market price of the
Company’s  Class A Common Stock on the date the dividends are paid.

On May 4, 2016, each non-employee director received an Annual Director Grant.

Other Arrangements

We reimbursed directors for travel and lodging expenses incurred in connection
with their attendance at meetings. We also have entered into agreements with
each of our non-employee directors to provide them with indemnification and
advancement of expenses to supplement that provided under our certificate of
incorporation and bylaws, subject to certain requirements and limitations.

 



--------------------------------------------------------------------------------